*73ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
The offense was committed on the 17th day of November, 1930. Through his witnesses, the appellant presented the defense of alibi.
Jack Richardson testified that about 2:30 or 3:00 o’clock in the morning the burglary was committed by the witness and the appellant. Richardson’s testimony, if believed, is such as to show that he and the appellant were together after the offense was committed, and that they remained together until daylight.
For the appellant, Mike Reid testified that the appellant appeared at the house of the witness at about seven o’clock in the evening and that they went together to a party. Reid left the house at about ten o’clock. Appellant returned about 11:30, took off his clothes and went to bed; that Richardson came to his house about 7:30 or 8:00 o’clock on the following morning.
Catherine Reid testified that the appellant came to the home of her brother, Mike Reid, about seven o’clock in the evening and went to a party in company with her brother and that the appellant returned about 11:30 or 12:00 o’clock and retired. The witness stated circumstances leading to the conclusion that the appellant remained in Mike Reid’s house until about eight o’clock on the following morning.
The appellant’s sole affirmative defense was alibi arising from the testimony of the witnesses mentioned. Exception was addressed to the court’s charge because it failed to submit his affirmative defense. The matter was not discussed in the original opinion, but upon a review of the matter in his motion, we are of the opinion that in failing to give an instruction on alibi was error. In instances where the defense of alibi is presented by tangible evidence the decisions of this court have been uinform to the effect that in response to an exception calling attention to its omission, it is imperative that the court give the instruction. See Branch’s Ann. Tex. P. C., sec. 51, p. 26. The exception to the charge in the present case might have been more specific, but viewing the facts as developed, we are constrained to regard the question as raised,. and the failure to give the instruction was error which necessitates a reversal of the judgment.
The order of affirmance is set aside, the judgment of the trial court is reversed and the cause remanded.

Reversed and remanded.